Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 237 Filed: 03/02/19 Page: 1 of 9 PAGEID #: 19712




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF OHIO




    OHIO A. PHILIP RANDOLPH INSTITUTE,                     Case No. 1:18-cv-357
    et al.
                                                           Judge Timothy S. Black
    Plaintiffs,                                            Judge Karen Nelson Moore
                                                           Judge Michael H. Watson
    v.
                                                           Magistrate Judge Karen L. Litkovitz
    LARRY HOUSEHOLDER, Speaker of the
    Ohio House of Representatives, et al.

    Defendants.


                        MOTION FOR LEAVE TO AMEND EXHIBIT LIST
            Plaintiffs Ohio A. Philip Randolph Institute, League of Women Voters of Ohio, the Ohio

    State University College Democrats, Northeast Ohio Young Black Democrats, Hamilton County

    Young Democrats, Linda Goldenhar, Douglas Burks, Sarah Inskeep, Cynthia Libster, Kathryn

    Deitsch, Luann Boothe, Mark John Griffiths, Lawrence Nadler, Chitra Walker, Tristan Rader,

    Ria Megnin, Andrew Harris, Aaron Dagres, Elizabeth Myer, Beth Hutton, Teresa Thobaben, and

    Constance Rubin (“Plaintiffs”) hereby request leave to submit an amended exhibit list and

    introduce exhibits not listed on Appendix L to the Final Pretrial Order (Dkt. No. 234).

            Pursuant to the Court’s directive at the February 11, 2019, Final Pretrial Conference,

    Plaintiffs have cut 195 exhibits from their initial trial exhibit list. On February 15, 2019, the date

    on which they were to provide their revised exhibit list, they provided notice to Defendants and

    Intervenors of their intent to add 18 additional trial exhibits. Fifteen of those documents were

    exhibits in the reopened deposition of Adam Kincaid that took place on January 31, 2019—

    nearly two weeks after Plaintiffs submitted their initial trial exhibit list. Substantive and

    foundation testimony was taken regarding each of exhibits at the deposition, which only took

    place after multiple rounds of motions and an appeal to the Sixth Circuit. The other three
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 237 Filed: 03/02/19 Page: 2 of 9 PAGEID #: 19713



    exhibits constitute stipulations and responses to requests for admission (“RFA”) that were

    marked purely for identification.

           Defendants and Intervenors were provided an opportunity to object to the admissibility of

    these 18 exhibits—and did so on February 21, 2019. Amongst those objections was the

    contention that the exhibits were improperly late disclosed. Plaintiffs provided their responses

    on this point, along with their responses to all of the outstanding objections, on the date set by

    the Court—February 25, 2019. Defendants and Intervenors continue to stand on these objections

    following the parties’ meet and confer.

           Plaintiffs accordingly bring this motion for leave to amend their trial exhibit list for good

    cause, as set forth below. A copy of the proposed Amended Appendix L to the Final Pretrial

    Order accompanies this motion.

          A.      Procedural History: the Plaintiffs’ Compliance and the Defendants’ and
                  Intervenors’ Noncompliance with the Court’s February 11, 2019, Directive
                  Regarding Trial Exhibits and Evidentiary Objections.
           On February 11, 2019, the Court issued an order directing: (1) Plaintiffs to provide an

    updated exhibit list to Defendants and Intervenors by February 15, 2019; (2) Defendants and

    Intervenors to review Plaintiffs’ revised exhibit list and respond with their objections, “including

    an explanation of the basis for each objection,” by February 21, 2019; (3) Plaintiffs to respond to

    Defendants’ and Intervenors’ objections by February 25, 2019; and (4) the parties to meet and

    confer in a good faith attempt to resolve any outstanding objections immediately thereafter. See

    Pretrial Conference Tr. at 82:9-85:7; Notation Order (Feb. 20, 2019).

           Pursuant to the Court’s order, Plaintiffs provided Defendants and Intervenors with a

    revised exhibit list on February 15, 2019, withdrawing 103 exhibits. In addition, on February 25,

    2019, Plaintiffs withdrew an additional 92 trial exhibits in an effort to further streamline the trial

    of this case. See Declaration of Jeremy Michael P. Goldstein in Support of Plaintiffs' Motion to

    Amend the Trial Exhibit List (“Goldstein Decl.”) ¶ 7. Thus, in total, Plaintiffs cut 195 exhibits

    from the Trial Exhibit List that appears as Appendix L in the Court’s Pretrial Order.




                                                      2
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 237 Filed: 03/02/19 Page: 3 of 9 PAGEID #: 19714



             As part of Plaintiffs’ disclosures on February 15, Plaintiffs added 18 exhibits to the

    Plaintiffs’ initial exhibit list. See Goldstein Decl. ¶ 3. Fifteen of those newly-added exhibits

    were exhibits to the January 31, 2019 deposition of Mr. Kincaid—which, due to litigation over

    Mr. Kincaid’s, the Republican National Committee’s (“RNC’s”), and the National Republican

    Congressional Committee’s (“NRCC’s”) invocation of First Amendment privilege, took place

    over a month after the close of discovery and nearly two weeks after Plaintiffs submitted their

    initial exhibit list. See Goldstein Decl. ¶ 4. The remaining three newly-added exhibits were a

    stipulation signed by Defendants in January 2018 and two of Defendants’ responses to Plaintiffs’

    Requests for Admission, which Plaintiffs added for ease of reference during trial. See Goldstein

    Decl. ¶ 5.

             Defendants and Intervenors jointly responded to Plaintiffs’ revised exhibit list on

    February 21, 2019, and provided bases for their authentication and foundation objections.

    However, contrary to the Court’s order to specify the nature and basis for each of Defendants’

    and Intervenors’ remaining objections, they provided no basis for any of the 138 hearsay

    objections that remained. Notation Order, Feb. 20, 2019 (directing Defendants and Intervenors

    to “respond with their objections[—]including an explanation of the basis for each objection”)

    (emphasis added); Pretrial Conference Tr. at 78:4-7 (“I need you to get to work on your specific

    objections to the specific exhibits, not ‘I object based on authenticity, foundation and hearsay.’

    Those objections are not acceptable.”) (emphasis added). On February 22, 2019, Plaintiffs

    requested that Defendants and Intervenors remedy their failure by February 24, 2019.

    Defendants and Intervenors refused, contending that the Court’s order did not require them to

    provide a basis for their 137 hearsay objections.

             Nonetheless, on February 25, 2019, Plaintiffs provided responses to each of Defendants’

    and Intervenors’ objections, including the 137 hearsay objections they failed to substantiate.1



    1
        Plaintiffs contend that Defendants and Intervenors have waived all such hearsay objections.



                                                        3
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 237 Filed: 03/02/19 Page: 4 of 9 PAGEID #: 19715



           Thereafter, Plaintiffs and Defendants met, which resulted in the withdrawal of some

    foundation and authentication objections and the resolution of other outstanding issues. A

    substantial number of objections, however, remain at issue, the great bulk of which are hearsay

    objections as to which Defendants and Intervenors have still failed to provide the specific bases

    for their objections, as required by the Court (and even after Plaintiffs provided their own

    detailed responses as to why their hearsay objections are not well taken).

          B.      Good Cause Exists For Plaintiffs to Amend Their Exhibit List to Add the 15
                  Deposition Exhibits from the Reopened Kincaid Deposition.
           Good cause exists for Plaintiffs to submit a revised exhibit list to the Court and introduce

    exhibits not listed in Appendix L of the Court’s Final Pretrial Order.

                   1.      The Kincaid Deposition Exhibits Could Not Be Placed Before the
                           Witness Until January 31, 2019.
           The 15 Kincaid deposition exhibits were not put before a witness until January 31—

    weeks after Plaintiffs submitted their initial exhibit list to the Court. They could not have been

    put before Mr. Kincaid at the time of his initial December 4, 2018, deposition, given that they

    were not produced until January 4, 2019.

           As the Court is well-aware, Adam Kincaid, the RNC, and the NRCC engaged in over six

    months of intense motions practice in their strident efforts to avoid compliance with Plaintiffs’

    document subpoenas and deposition notices and subpoenas. Those efforts included numerous

    motions, a trip to the Sixth Circuit, and more than a dozen briefs. The Court repeatedly denied

    the relief sought by Kincaid, the RNC, and the NRCC, and the discovery dispute culminated with

    their production of previously withheld documents on January 4, 2019, and Mr. Kincaid sitting

    for a re-opened deposition on January 31, 2019. By the time of Mr. Kincaid’s re-opened

    deposition, Plaintiffs had submitted their initial exhibit list to the Court on January 18.

           Ironically, in Defendants’ and Intervenors’ view, placing the documents before a witness

    in a deposition is a predicate to their admissibility, given that they have objected no less than 25

    times to the admissibility of various trial exhibits on the grounds that no deposition testimony




                                                      4
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 237 Filed: 03/02/19 Page: 5 of 9 PAGEID #: 19716



    was taken regarding such exhibits. See Goldstein Decl. ¶ 10. Plaintiffs do not agree, but note

    that Defendants and Intervenors cannot have it both ways.

                   2.      The Re-Opened Kincaid Deposition Yielded Testimony Pertinent to
                           the Admissibility and Relevance of the 15 Exhibits.
           When the exhibits were placed before Mr. Kincaid, Plaintiffs elicited useful testimony

    pertinent to their relevance and admissibility.

       •   P599 is a spreadsheet with historical election results and PVI scores for sixteen

           Congressional districts. Mr. Kincaid testified that he created P599 as part of his normal

           responsibility as NRCC Redistricting Coordinator. Goldstein Decl. Ex. Q (“Kincaid

           Dep.”) at 460:22-24, 516:2-10. See Goldstein Decl. ¶ 4; Goldstein Decl. Ex. B.

       •   P600 is an image depicting the state of Ohio and its sixteen congressional districts. Mr.

           Kincaid testified that he received P600 as an attachment to an email from Heather Mann

           that was then forwarded to Thomas Hofeller and Mike Wild on the same day. Kincaid

           Dep. at 471:4-16, 477:13-20. See Goldstein Decl. ¶ 4; Goldstein Decl. Ex. C.

       •   P601 is a screenshot of a Maptitude file that depicts an Ohio congressional district map.

           Mr. Kincaid testified that he received P601 as an attachment to an email from Ms. Mann,

           that was then forwarded to Mr. Hofeller and Mr. Wild on the same day. Kincaid Dep. at

           318:11-319:25, 481:3-7. See Goldstein Decl. ¶ 4; Goldstein Decl. Ex. D.

       •   P602 is a spreadsheet with historical election results for a congressional district labelled

           “12 - Tiberi.” Mr. Kincaid testified that he created P602 as part of his normal

           responsibilities as NRCC Redistricting Coordinator. Kincaid Dep. at 527:21-528:13,

           532:11-7. See Goldstein Decl. ¶ 4; Goldstein Decl. Ex. E.

       •   P603 is a spreadsheet with historical election results for a congressional district labelled

           “8 - Boehner.” Mr. Kincaid testified that he created P603 as part of his normal

           responsibilities as NRCC Redistricting Coordinator. Kincaid Dep at 533:11-15. See

           Goldstein Decl. ¶ 4; Goldstein Decl. Ex. F.




                                                      5
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 237 Filed: 03/02/19 Page: 6 of 9 PAGEID #: 19717



        •   P604 is a spreadsheet with historical election results for congressional district labelled “4

            - Jordan.” Mr. Kincaid testified that he created P604 as part of his normal responsibilities

            as NRCC Redistricting Coordinator. Kincaid Dep. at 537:20-538:5. See Goldstein Decl.

            ¶ 4; Goldstein Decl. Ex. G.

        •   P605 through P613 are spreadsheets with historical election results for congressional

            districts. Mr. Kincaid testified that he created P605 through P613 as part of his normal

            responsibilities as NRCC Redistricting Coordinator. Kincaid Dep. at 541:17-542:8. Mr.

            Kincaid further testified that all of these documents (along with P602 through P604) were

            kept on the NRCC’s server and would be made available to members of congress if

            requested. See Kincaid Dep. at 536:16-537:9, 538:19-22. See Goldstein Decl. ¶ 4;

            Goldstein Decl. Exs. H-P.

                    3.     Defendants and Intervenors Will Suffer No Prejudice From the
                           Addition of These Exhibits to Plaintiffs’ Exhibit List.
            Counsel for Defendants and Intervenors attended Mr. Kincaid’s deposition, in person and

    telephonically, and thus had notice of his testimony concerning 15 of the 18 documents. See

    Kincaid Dep. at 251 (listing appearances). Moreover, Defendants and Intervenors already

    reviewed all 18 of the exhibits, provided their objections, and received Plaintiffs’ responses to

    those objections. Accordingly, Defendants and Intervenors are not unduly surprised by the

    inclusion of these documents, nor hampered from objecting to their admissibility at trial.

            C.      Defendants’ and Intervenors’ Objection to the Inclusion of their Own
                    Stipulations and RFA Responses Marked for Identification is Inexplicable.
            At the February 26, 2019, meet and confer, Plaintiffs pointed out that Defendants and

    Intervenors had objected to the inclusion of their RFA responses and a stipulation signed by

    Defendants. They were offered a chance to rescind their “late identified” objection by Thursday,

    February 28, 2019. They did not do so. Their position is untenable. In particular, they cannot

    contend that they are prejudiced by the introduction into evidence of their own admissions and/or

    stipulations.




                                                      6
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 237 Filed: 03/02/19 Page: 7 of 9 PAGEID #: 19718



                                           CONCLUSION

           For the reasons above, Plaintiffs request the Court grant them leave to amend their

    exhibit list, substituting the attached Amended Appendix L in place of Appendix L to the Final

    Pretrial Order.




                                                   7
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 237 Filed: 03/02/19 Page: 8 of 9 PAGEID #: 19719




    Dated: March 2, 2019                        Respectfully submitted,
                                                /s/ Jeremy Goldstein    d

    Michael Baker                               Jeremy Goldstein
    Perrin Cooke                                Robert Fram
    Robert Day                                  Nitin Subhedar
    Peter Rechter                               Covington & Burling LLP
    Jacob Canter                                One Front Street
    Covington & Burling LLP                     San Francisco, CA 94111
    850 Tenth Street, NW                        Tel.: (415) 591-6000
    Washington, DC 20001                        rfram@cov.com
    Tel.: (202) 662-6000                        nsubhedar@cov.com
    mbaker@cov.com                              jgoldstein@cov.com
    pcooke@cov.com
    rday@cov.com
    prechter@cov.com
    jcanter@cov.com

    T. Alora Thomas-Lundborg                    Freda J. Levenson (0045916)
    Dale E. Ho                                  Elizabeth Bonham (0093733)
    Theresa J. Lee                              David Carey (0088787)
    Emily Rong Zhang                            American Civil Liberties Union of Ohio Fdtn.
    American Civil Liberties Union Foundation   4506 Chester Avenue
    125 Broad Street, 18th Floor                Cleveland, OH 44103
    New York, NY 10004                          Tel.: (614) 586-1958
    Tel.: (212) 549-2500                        Facsimile: (216) 472-2210
    athomas@aclu.org                            flevenson@acluohio.org
    dho@aclu.org                                ebonham@acluohio.org
    tlee@aclu.org                               dcarey@acluohio.org
    erzhang@aclu.org
                                                Paul Moke (0014099)
                                                Cooperating Attorney for ACLU of Ohio
                                                Wilmington College*
                                                1252 Pyle Center
                                                Wilmington, OH 45177
                                                Tel.: 937-725-7501
                                                paul.moke@gmail.com
                                                * Institutional affiliation for the purpose of
                                                identification only

                                                Attorneys for Plaintiffs




                                                8
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 237 Filed: 03/02/19 Page: 9 of 9 PAGEID #: 19720




                                    CERTIFICATE OF SERVICE

           I hereby certify that on March 2, 2019, a true and correct copy of the foregoing was
    served via ECF to all counsel of record in the above-captioned case.


                                                /s/ Jeremy Goldstein       d
                                                Jeremy Goldstein

                                                Attorney for Plaintiffs




                                                    9
